ORDER
Pursuant to Rule 31, RLDE, of Rule 413, SCACR, Disciplinary Counsel seeks an order appointing an attorney to assume responsibility for Mr. Elmore’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts Mr. Elmore may have maintained.
IT IS ORDERED that Michael Stephen Chambers, Esquire, is hereby appointed to assume responsibility for Mr. Elmore’s client files, trust aecount(s), escrow account(s), operating account(s), and any other law office accounts Mr. Elmore may have maintained. Mr. Chambers shall take action as required by Rule 31, RLDE, to protect the interests of Mr. Elmore’s clients and may make disbursements from Mr. Elmore’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of Curtis Everett Elmore, Esquire, shall serve as *531notice to the bank or other financial institution that Michael Stephen Chambers, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Michael Stephen Chambers, Esquire, has been duly appointed by this Court and has the authority to receive Mr. Elmore’s mail and the authority to direct that Mr. Elmore’s mail be delivered to Mr. Chambers’ office.
/s/ James E, Moore, J.
FOR THE COURT